 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

 

Caption in Compliance with DN. LBR 9004-10}

Sadek and Cooper Law Offices
1315 Walnut Street, Suite 502
Philadelphia, PA 19007

 

 

In Re: - Case No.: —__«d'G9-174620—
Mercedes Torres-Rohwer Chapter: 13
Judge: MBK.

 

 

ORDER AUTHORIZING RETENTION OF

‘Carol C. Latti

The relief set forth on the following page is ORDERED.
Upon the applicant’s request for authorization to retain Carol C, Latti

as Realtor _ itis hereby ORDERED:

I. The applicant is authorized to retain the above party in the professional capacity noted.
The professional’s address is: Fox & Roach
352 Stokes Road, Suite 1

 

Medford, NJ 08055
2 Compensation will be paid in such amounts as may be allowed by the Court on proper
application(s).
3. If the professional requested a waiver as noted below, itis [ Granted [1 Denied,

[2 Waiver, under D.N.J. LBR 2014-2(b), of the requirements of D.N.J. LBR 2016-1.

[i Waiver, under D.N.1. LBR. 2014-3, of the requirements of D.N.J. LBR 2016-1 ina chapter

13 case. Payment to the professional may only be made after satisfactory completion of

services,

4, The effective date of retention is the date the application was filed with the Court.

rev. BATS
